DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed 06/03/2021 has been entered. Claims 1, 8 have been amended and claims 5-6, 12, 15-19, 21 have been cancelled. Therefore, claims 1-4, 7-11, 13-15 and 20 are now pending in the application.

Allowable Subject Matter
Claims 1-4, 7-11, 13-15 and 20 are allowed.

The following is an examiner’s statement of reasons for allowance:
The closest prior art MacGregor et al. (US- 2004/0124697 A1) discloses Vehicle Brake Safety System Apparatus and Method comprising:
an electronic controller (162, [0078], Fig: 10) arranged to (i) monitor the output signals indicative of a plurality of vehicle factors (The controller 162 is designed to receive and process the signals from a plurality of sensors/switches at the various stations, [0078]), (ii) provide one or more control signals to be applied to components of the parking brake system to temporarily apply parking brakes to active an anti-rollaway 
teaching reference Morell et al. (US -4,892,014) discloses Electronic Controller for Automatic Transmissions comprising: the vehicle is stationary when vehicle speed is determined to be below a predefined threshold speed and a vehicle shutdown sequence is determined to be valid (Assuming such a shift has been requested, if the override mode is not active a check is made for the seat belt buckle, brake pedal, and engine RPM statuses. (It is assumed that the parking brake is set since it is actuated automatically upon moving into park). If each status is correct the parking brake is released, the doors are locked and the program progresses through the shift, [0030-0031], Fig: 8A-8B).
 However, prior art and teaching reference fail to disclose provide a post warning to the driver of the vehicle after the vehicle fails to park in response to a predefined maximum number of tries in attempt to park the vehicle being unsuccessful and (iv) discontinue the post-warning after a predefined time delay.
Prior art and teaching reference fail to disclose or suggest these limitations recited in independent claim 1. Therefore, independent claim 1 is allowable. Claims 2-4 and 7 are also allowable by virtue of their dependencies from claim 1.
Further, prior art and teaching reference fail to disclose (iii) provide a post-warning to the driver of the vehicle after the vehicle fails to park in response to a predefined maximum number of tries in attempt to park the vehicle being unsuccessful and (iv) discontinue the post-warning after a predefined time delay (Claim 8), means for applying parking brakes based upon occurrence of the plurality of vehicle factors in a predefined sequence comprising an occurrence of a combination of vehicle speed status, validity of a vehicle shutdown sequence, and loss of 
Therefore, independent claims 8, 11 and 20 are allowable. Claims 9-10 and 13-14 are also allowable by virtue of their dependencies from claims 8 and 11.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAN M AUNG whose telephone number is (571)270-5792.  The examiner can normally be reached on 9:00 AM - 5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Siconolfi can be reached on 571-272-7124.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 






/SAN M AUNG/Examiner, Art Unit 3657                                                                                                                                                                                                        
/Robert A. Siconolfi/Supervisory Patent Examiner, Art Unit 3657